                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HERMAN TAMRAT,                                 Case No. 21-cv-00127-PJH
                                                       Plaintiff,
                                   8
                                                                                        ORDER OF DISMISSAL
                                                v.
                                   9

                                  10     SONOMA COUNTY MAIN ADULT
                                         DETENTION FACILITY
                                  11     ADMINISTRATION, et al.,
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner, proceeds with a pro se civil rights complaint under 42

                                  14   U.S.C. § 1983. The original complaint was dismissed with leave to amend and the court

                                  15   is awaiting an amended complaint. Plaintiff has filed a notice that he seeks to dismiss

                                  16   this case. Docket No. 17. This case is therefore DISMISSED without prejudice pursuant

                                  17   to Fed. R. Civ. P. 41(a).

                                  18          IT IS SO ORDERED.

                                  19   Dated: July 6, 2021

                                  20

                                  21                                                             /s/ Phyllis J. Hamilton
                                                                                                PHYLLIS J. HAMILTON
                                  22                                                            United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
